—In an action to recover damages for breach of a lease of an automobile, the defendants appeal from an order of the Supreme Court, Westchester County (Fredman, J.), entered May 11, 1998, which granted the plaintiffs motion for summary judgment on the issue of liability and to dismiss their counterclaims.
*417Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the plaintiff was entitled to summary judgment on the issue of liability. “A secured party after default may sell, lease or otherwise dispose of any or all of the collateral in its then condition or following any commercially reasonable preparation or processing” (UCC § 9-504 [1]). Contrary to the appellants’ contention, the plaintiff adequately demonstrated that it mailed a notice of such sale to the appellants, as required by Uniform Commercial Code § 9-504 (3). The appellants’ claim that they did not receive the notice is irrelevant. “There is no requirement that the debtor receive actual notice” (Thornton v Citibank, 226 AD2d 162; see, Dougherty v 425 Dev. Assocs., 93 AD2d 438). Further, the address to which the plaintiff mailed the notice was the address provided in the subject lease.
The appellants’ remaining contention is without merit. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.